Exhibit 10.2

 



ASSET PURCHASE AGREEMENT

 

 

between

 

 

JIFM HOLDINGS, LLC

 

 

and

 

 

SELECT-TV USA HOLDINGS, INC.

 

 

dated as of

 

February 19, 2015

 

 



 

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this "Agreement"), dated as of February 19, 2015
(the ''Effective Date"), is entered into between JIFM HOLDINGS, LLC, a New York
limited liability company ("Seller") and Select-TV USA Holdings, Inc., a Nevada
corporation ("Buyer").

 

RECITALS

 

WHEREAS, promptly following the Effective Date of this Agreement, Seller will
purchase an interest bearing promissory note (the "Note") together with a first
lien and security interest (the "Security Interest") securing the Note pursuant
to Article 9 of the New York Uniform Commercial Code ("NYUCC") in the principal
amount of TWO MILLION FIVE HUNDRED THOUSAND 500,000.00) US DOLLARS issued by
[***] a New York corporation, as maker and borrower ([***] or "Borrower");

 

WHEREAS, the Security Interest secures the Note in the following assets of
Borrower (each of the following capitalized terms having the same meaning,
respectively, as it has in Article 9 of the NYUCC): (1) all Accounts, (2) all
Chattel Paper (whether tangible or electronic), (3) all Deposit Accounts, (4)
all Documents, (5) all General Intangibles (including Payment Intangibles and
Software), (6) all Goods (including Inventory, Equipment, Fixtures and
Accessions), (7) all Instruments (including promissory notes), (8) all
Investment Property, (9) all Letter-of-Credit Rights, (10) all Letters of
Credit, (11) all Money, (12) all Supporting Obligations, (13) all other assets
of Borrower, and (14) all proceeds and products of the foregoing (such assets
described in the foregoing clauses 1 through 14, inclusive, also being sometimes
referred to herein, jointly and severally, as the Collateral"); and,

 

WHEREAS, no part of the principal of such Note has been paid, and the Note is in
default; and,

 

WHEREAS, Borrower was engaged in the business of video on demand for the
hospitality industry (the "Business"); and

 

WHEREAS, the Borrower has indicated its desire to consent in an authenticated
record to an acceptance by Seller, as secured party, of the Collateral in full
satisfaction of the Note as permitted pursuant to NYUCC §9-620. "Acceptance of
Collateral in Full or Partial Satisfaction of Obligation; Compulsory Disposition
of Collateral"; and,

 

_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.



 



1

 

 

 

WHEREAS, the Seller, in any event, as secured party pursuant to its purchase of
the Note and the Security Interest, shall have the powers and rights of a
secured party pursuant to Article 9 of the NYUCC to foreclose upon the
Collateral and to the dispose of the Collateral in all manner permitted under
the NYUCC; and,

 

WHEREAS, the Buyer desires to cause and enable Seller to acquire such
Collateral, and to purchase the Collateral from Seller, in accordance with the
terms and conditions set forth in this Agreement; and,

 

WHEREAS, the Buyer desires to cause and enable Seller, as the secured party
pursuant to the purchase of the Note and the Security Interest, to act in such
manner as to foreclose and acquire the assets comprising the Collateral; and,

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller substantially all of the Collateral, subject to the terms
and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

PURCHASE AND SALE

 

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller's right, title and
interest in the assets formerly comprising the Collateral as set forth on
Section 1.01 of the disclosure schedules ("Disclosure Schedules") attached
hereto as and to the extent available to Seller (collectively, the "Purchased
Assets"), free and clear of any mortgage, pledge, lien, charge, security
interest, claim or other encumbrance ("Encumbrance"), other than a Permitted
Encumbrance (as set forth on Disclosure Schedules, section 1.01), and except as
otherwise may be expressly provided herein including:

 

(a) all Accounts of [***]

(b) all Chattel Paper (whether tangible or electronic) [***]

(c) all Deposit Accounts of [***]

(d) all Documents of [***]

(e) all General Intangibles (including Payment Intangibles and Software) of
[***]

(f) all Goods (including Inventory, Equipment, Fixtures and Accessions) of [***]

(g) all Instruments (including promissory notes) of [***]

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.



2

 

 

(h) all Investment Property of [***]

(i) all Letter-of-Credit Rights of [***]

(j) all Letters of Credit of [***]

(k) all Money of [***]

(l) all Supporting Obligations of [***]

(m) all other assets of [***]

(n) all proceeds and products of the foregoing.

 

Section 1.02 Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets and properties of Seller (the
"Excluded Assets"):

 

(a) all cash and cash equivalents, bank accounts and securities of Seller;

 

(b) all contracts and contract rights of Seller that were not a part of the
Collateral and those which were a part of the Collateral, if any, unless and
except to the extent that Buyer expressly requests the same in a written request
and Seller consents thereto as provided in Section 3.06 herein below;

 

(c) all Intellectual Property other than Intellectual Property (the
"Intellectual Property Assets") that formerly formed a part of the Collateral;

 

(d) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller and/or [***] all employee-related or employee benefit
related files or records, and any other books and records which Seller is
prohibited from disclosing or transferring to Buyer under applicable Law and is
required by applicable Law to retain;

 

(e) all insurance policies of Seller and/or [***] and all rights to applicable
claims and proceeds thereunder;

 

(f) all employee Benefit Plans and trusts or other assets attributable thereto;

 

(g) all Tax assets (including duty and Tax refunds and prepayments) of Seller
and/or [***] and/or any of either's Affiliates;

 

(h) all rights to any action, suit or claim of any nature available to or being
pursued by Seller and/or [***] whether arising by way of counterclaim or
otherwise;

 

(i) all assets, properties and rights used by Seller and/or [***] their
respective businesses other than the Business;

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.





3

 

 

(j) the assets, properties and rights specifically set forth on Section 1.02(j)
of the Disclosure Schedules;

 

(k) the rights which accrue or will accrue to Seller under the Transaction
Documents (as defined below); and,

 

(l) any asset that was not a part of the Collateral.

 

Section 1.03 No Liabilities/Assumption of Liabilities. Other than the Assumed
Liabilities (defined below), Buyer shall not assume any liabilities or
obligations of Seller of any kind, whether known or unknown, contingent, matured
or otherwise, whether currently existing or hereinafter created. Subject to the
terms and conditions set forth herein, Buyer shall assume and agree to pay,
perform and discharge the liabilities and obligations set forth on Section 1.03
of the Disclosure Schedules (collectively, the "Assumed Liabilities") including,
without limitation, the following:

 

(a) all liabilities and obligations for (i) sales, use, transfer (including
realty transfer), documentary stamp and other Taxes and all recording, filing
and other fees and costs with respect to the transactions contemplated hereby,
including without limitation Taxes relating to the Business, the Purchased
Assets or the Assumed Liabilities for any taxable period ending after the
Closing Date and (ii) Taxes for which Buyer is liable pursuant to Section 5.03;

 

(b) all other liabilities and obligations arising out of or relating to Buyer's
ownership or operation of the Business and the Purchased Assets on or after the
Closing; and,

 

Section 1.04 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be five hundred fifty thousand ($550,000.00) US dollars (the
"Purchase Price"), plus (i) the assumption of the Assumed Liabilities. The
Purchase Price shall be paid as follows: (a) an initial tranche ("Initial
Tranche") is paid upon the execution of this Agreement by the parties, in that
the execution hereof shall be deemed the issuance of written authority to M.
Scott Vayer, Esq. to pay and release to Seller the two hundred ninety-nine
thousand nine hundred ninety ($299,990.00) U.S. dollars (the Initial Tranche)
heretofore sent by Buyer via wire transfer to the lOLA Trust Account (Chase
#000000271205692) of M Scott Vayer, Esq., counsel to Seller; and, (b) an
additional sum (the "Second Tranche") in the amount of fifty thousand ($50,000)
US dollars shall be paid by wire transfer of immediately available funds to the
IOLTA Trust Account (Chase #000000271205692) of M Scott Vayer, Esq., counsel to
Seller (or to such other lOLA Trust account as may be designated in writing by
Seller) within two (2) Business Days from the execution of this Agreement by the
parties, which Second Tranche is hereby authorized for release to Seller
immediately upon Closing, and (c) by the delivery to Seller of Buyer's duly
executed and acknowledged (before a notary public) two (2%) percent interest
bearing secured promissory note (with twelve (12%) percent "Default Interest"
accruing upon any default) (in the form annexed hereto as Exhibit K) in the
amount of two hundred thousand ($200,000) US dollars payable to the order of
Seller and due in full on May 15, 2015 (the "Remaining Purchase Price Note" or
"RPP Note"), the original signed copy of which RPP Note shall be delivered by
overnight courier to M Scott Vayer, Esq., counsel to Seller, within two (2)
Business Days from the execution of this Agreement by the parties, to be held by
such counsel in escrow until he receives from either party an original or
facsimile/scan/photocopy of the signed Buyer Closing Certificate (as defined
below), whereupon he shall deliver the RPP Note to Seller. In any event, at the
Closing pursuant to Section 2.02, et seq., Buyer shall deliver to M Scott Vayer,
Esq., as counsel to Seller, a true copy of the RPP Note in the from of a
facsimile/scan/photocopy thereof, and such Seller's counsel is authorized and
directed to release such copy of the RPP Note to Seller upon Seller's delivery
of a Bill of Sale for the Purchased Assets to Buyer (or to [***] or another
mutually acceptable person, who shall be deemed Buyer's agent (aa) for this
purpose, (bb) for the acceptance of the Purchased Assets, and (cc) for the
purpose of executing the Buyer Closing Certificate). Buyer's (or [***]
acceptance of the Bill of Sale shall be deemed the issuance of written authority
to M. Scott Vayer, Esq. to release to Seller the signed original copy of the RPP
Note.

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.





4

 

 

 

Section 1.05 Security Interest. As collateral security for the payment of the
Purchase Price of the Purchased Assets (including without limitation the RPP
Note) and performance in full of all the obligations of the Buyer under this
Agreement, the Buyer hereby pledges and grants to the Seller, a lien on and
security interest in and to all of the right, title and interest of the Buyer
in, to and under the Purchased Assets, wherever located, and whether now
existing or hereafter arising or acquired from time to time, and in all
accessions thereto and replacements or modifications thereof, as well as all
proceeds (including insurance proceeds) of the foregoing. The security interest
granted under this provision constitutes a purchase money security interest
under the Uniform Commercial Code. Buyer agrees that on or prior to Closing it
shall duly execute and deliver to Seller, a security agreement in favor of
Seller as provided herein in a customary form to be furnished by Seller and
satisfactory to Seller in form and substance (the "Security Agreement").

 

Section 1.06 Allocation of Purchase Price. Within 30 days after the Closing
Date, Seller shall deliver a schedule allocating the Purchase Price (including
any Assumed Liabilities treated as consideration for the Purchased Assets for
Tax purposes) (the "Allocation Schedule"). The Allocation Schedule shall be
prepared in accordance with Section 1060 of the Code. The Allocation Schedule
shall be deemed final unless Buyer notifies Seller in writing that Buyer objects
to one or more items reflected in the Allocation Schedule within 10 days after
delivery of the Allocation Schedule to Buyer. In the event of any such
objection, Seller and Buyer shall negotiate in good faith to resolve such
dispute; provided, however, that if Seller and Buyer are unable to resolve any
dispute with respect to the Allocation Schedule within 30 days after the
delivery of the Allocation Schedule to Buyer, such dispute shall be resolved by
an impartial firm of independent certified public accountants mutually appointed
by Buyer and Seller. The fees and expenses of such accounting firm shall be
borne equally by Seller and Buyer. Buyer and Seller shall file all tax returns
(including amended returns and claims for refund) and information reports in a
manner consistent with such allocation.

 

 

 



5

 

 

Section 1.07 Non-assignable Assets.

 

(a) Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of this Section 1.07, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Purchased Asset would result in a
violation of applicable law, or would require the consent, authorization,
approval or waiver of a Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement (including any Governmental Authority),
and such consent, authorization, approval or waiver shall not have been obtained
prior to the Closing, this Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery, or an attempted sale, assignment, transfer,
conveyance or delivery, thereof; provided, however, that, subject to the
satisfaction or waiver of the conditions contained in Article VI, the Closing
shall occur notwithstanding the foregoing without any adjustment to the Purchase
Price on account thereof. Following the Closing, Seller and Buyer shall use
commercially reasonable efforts, and shall cooperate with each other, to obtain
any such required consent, authorization, approval or waiver, or any release,
substitution or amendment required to transfer the same to Buyer; provided,
however, that neither Seller nor Buyer shall be required to pay any
consideration therefor. Once such consent, authorization, approval waiver,
release, substitution or amendment is obtained, Seller shall sell, assign,
transfer, convey and deliver to Buyer the relevant Purchased Asset to which such
consent, authorization, approval waiver, release, substitution or amendment
relates for no additional consideration. Applicable sales, transfer and other
similar Taxes in connection with such sale, assignment, transfer, conveyance or
license shall be paid by Buyer in accordance with Section 5.03.

 

(b) To the extent that any Purchased Asset and/or Assumed Liability cannot be
transferred to Buyer following the Closing pursuant to this Section 1.07, on the
condition that Seller shall not be required to pay any cost or consideration
therefor, Buyer and Seller shall use commercially reasonable efforts to enter
into such arrangements (such as subleasing, sublicensing or subcontracting) to
provide to the parties the economic and, to the extent permitted under
applicable Law, operational equivalent of the transfer of such Purchased Asset
and/or Assumed Liability to Buyer as of the Closing and the performance by Buyer
of its obligations with respect thereto. Buyer shall, as agent or subcontractor
for Seller pay, perform and discharge fully the liabilities and obligations of
Seller thereunder from and after the Closing Date. To the extent permitted under
applicable Law, Seller shall, at Buyer's expense, hold in trust for and pay to
Buyer promptly upon receipt thereof, such Purchased Asset and all income,
proceeds and other monies received by Seller to the extent related to such
Purchased Asset in connection with the arrangements under this Section 1.07.
Seller shall be permitted to set off against such amounts all direct costs
associated with the retention and maintenance of such Purchased Assets.

 

 





6

 

 

ARTICLE II

CLOSING

 

Section 2.01 Closing. To the extent that a physical closing is necessary and
subject to the terms and conditions of this Agreement, the consummation of the
transactions contemplated by this Agreement (the "Closing") shall take place at
the offices of M. Scott Vayer, Esq., 45 Rockefeller Plaza, 201 Floor,
Rockefeller Center, New York, NY 10111-3193 on February 23, 2015, at 12:00PM, or
if all of the Buyer's conditions to closing after all of the conditions to
Closing set forth in Section 6.01 and 6.02 cannot be fulfilled by February 23,
2015, then, by written notice to Buyer, Seller may reschedule the Closing to a
date within two (2) Business Days after all of the conditions to Closing set
forth in Section 6.01and 6.02 are either satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date,
defined below), or to such other time, date or place as Seller and Buyer may
mutually agree upon in writing (subject to availability of any counsel holding
the second tranche of the Purchase Price in an IOLTA Trust Account). In the
event Seller unilaterally reschedules the Closing to a date later than February
28, 2015, Seller undertakes to provide Buyer with a lease for use and possession
of the Purchased Assets until the Closing Date at a weekly rent often ($10.00)
US dollars. The date on which the Closing is to occur is herein referred to as
the "Closing Date".

 

Section 2.02 Closing Deliverables.

 

(a) At the Closing, Seller shall deliver to Buyer the following ("Seller's
Deliverables"):

 

(i) a bill of sale in the form of Exhibit A hereto (the "Bill of Sale") and duly
executed by Seller, transferring the tangible personal property included in the
Purchased Assets to Buyer;

 

(ii) an assignment and assumption agreement in the form of Exhibit B hereto (the
"Assignment and Assumption Agreement'') and duly executed by Seller, effecting
the assignment to and assumption by Buyer of the Purchased Assets and the
Assumed Liabilities;

 

(iii) assignment(s) (the "Intellectual Property Assignments") duly executed by
Seller, transferring all of Seller's right, title and interest, in and to, if
any, the trademark registrations and applications, patents and patent
applications, copyright registrations and applications and domain name
registrations included in the Purchased Assets/Purchased IP (as defined herein)
to Buyer;

 

 

 

 





7

 

 

 

(iv) with respect to each parcel of Owned Real Property, if any, a special
warranty deed in the form of Exhibit C hereto (each, a "Deed") and duly executed
and notarized by Seller;

 

(v) with respect to each Lease, if any, an Assignment and Assumption of Lease
substantially in the form of Exhibit D (each, an "Assignment and Assumption of
Lease"), duly executed by Seller and, if necessary, Seller's signature shall be
witnessed and/or notarized;

 

(vi) the Seller Closing Certificate (hereinafter defined at Section 6.02(d));

 

(vii) the FIRPTA Certificate (pursuant to Treasury Regulations Section
1.1445-2(b) that Seller is not a foreign person within the meaning of Section
1445 of the Internal Revenue Code duly executed by Seller);

 

(viii) the certificates of the Secretary or Assistant Secretary (or Managing
Member or Manager, if an LLC) of Seller required by Section 6.02(e) and Section
6.02(f);

 

(ix) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b) At the Closing, Buyer shall have already delivered (if and as required
herein) or shall then deliver to Seller the following ("Buyer's Deliverables"):

 

(i) The Initial Tranche of the Purchase Price;

 

(ii) The Second Tranche of the Purchase Price;

 

(iii) The duly executed Remaining Purchase Price Note;

 

(iv) the Assignment and Assumption Agreement duly executed by Buyer;

 

(v) with respect to each Lease, if any, an Assignment and Assumption of Lease
duly executed by Buyer and, if necessary, Buyer's signature shall be witnessed
and/or notarized;

 

(vi) the Buyer Closing Certificate (hereinafter defined at Section 6.03(d));

 

(vii) the certificates of the Secretary or Assistant Secretary (or Managing
member or Manager if an LLC) of Buyer required by Section 6.03(e) and Section
6.03(f).

 

Section 2.03 Failure of Buyer or Seller to Close. In the event that after all of
the Buyer's conditions to Closing set forth in Section 6.01 and 6.02 are either
satisfied or waived Buyer, the Buyer shall fail to deliver the Buyer's
Deliverables to Seller at Closing, Buyer shall be in material breach of this
Agreement. In the event that after all of the Seller's conditions to Closing set
forth in Section 6.01 and 6.03 are either satisfied or waived by Seller, the
Seller shall fail to deliver the Seller's Deliverables to Buyer at Closing,
Seller shall be in material breach of this Agreement.

 

 





8

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER.

 

Seller represents and warrants to Buyer that the statements contained in this
Article III, including and subject to the Disclosure Schedules annexed hereto,
are true and correct as of the date hereof For purposes of this Article III,
"Seller's knowledge," "knowledge of Seller", "best knowledge of Seller" and any
similar phrases shall mean the actual knowledge of any director or officer of
Seller.

 

Section 3.01 Organization and Authority of Seller; Enforceability. Seller is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the state of New York and has all necessary power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its Business as currently conducted. Seller has
full power and authority to enter into this Agreement and the documents to be
delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite company action on the part of Seller. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Buyer) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.

 

Section 3.02 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of organization, operating agreement or
by-laws of Seller; (b) violate any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Seller or the Purchased Assets; or
(c) result in the creation or imposition of any Encumbrance on the Purchased
Assets. No consent, approval, waiver or authorization is required to be obtained
by Seller from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 3.03 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets, free and clear of Encumbrances.

 

 





9

 

 

 

Section 3.04 Condition of Assets. The Purchased Assets are sold as-is. To the
knowledge of Seller, unless otherwise disclosed to Buyer in writing prior to
Closing, they are in working condition, subject to routine maintenance, updates
or repairs.

 

Section 3.05 Intellectual Property.

 

(a) "Intellectual Property" means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) websites and internet domain
name registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys' fees for past, present and future
infringement and any other rights relating to any of the foregoing).

 

(b) Section 3.05(b) of the Disclosure Schedules lists all Intellectual Property
included in the Purchased Assets ("Purchased IP''). Seller owns or has adequate,
valid and enforceable rights to use all the Purchased IP, free and clear of all
Encumbrances. Seller expressly discloses that Purchased IP may include licenses
("IP Licenses") of intellectual property owned by others ("Third Party IP"), and
the parties agree such IP Licenses form a part of the Purchased IP only to the
extent of Seller's subsisting licenses and that the underlying Third Party IP is
and remains the exclusive property of its owner(s); while Seller will seek to
assign and transfer to Buyer all such IP Licenses that it owns in Third Party
IP, Seller neither represents nor warrants that it is delivering, nor will
deliver any Third Party IP, nor shall Seller have any obligation to deliver
ownership to Buyer of such underlying Third Party IP or IP License(s). Such
Third Party IP may be embedded in software, firmware and/or software code which
is not readily accessible to Seller, however, to the extent Seller becomes aware
prior to Closing of such IP Licenses and/or Third Party IP, Seller will disclose
the same to Buyer and Buyer shall be responsible for directly obtaining its own
versions of such IP Licenses upon such terms and conditions as it may directly
negotiate with the licensor of such Third Party IP and Buyer shall have no
obligation or liability to Seller to assume any such IP Licenses. To the extent
that Seller discovers the existence of Purchased IP, IP Licenses and/or Third
Party IP forming a part of, required by, or used in connection with Purchases
Assets, it shall be permitted to freely add such assets to the appropriate
Disclosure Schedules, including without limitation Disclosure Schedules 3.05(b)
and 3.06, and the omission and/or inclusion of such intellectual property and/or
licenses therein shall not constitute a breach of any Seller's warranty,
representation or covenant hereunder, nor shall non-delivery of any license or
assignment of a license to Buyer be deemed a failure of Seller to make delivery
of any Seller's Deliverable(s) required hereunder.

 

 

 

 



10

 

 

 

(c) Notwithstanding the foregoing, Seller will cooperate with Buyer, upon
Buyer's request and at Buyer's sole cost, in efforts to procure IP Licenses for
Buyer to the extent such licenses were previously held by Seller and/or [***]
upon terms and conditions not less favorable to Buyer than are available to
Seller. To Seller's knowledge, Seller is not bound by any outstanding judgment,
injunction, order or decree restricting the use of the Purchased IP, or
restricting the licensing thereof to any person or entity. With respect to the
registered Intellectual Property listed on Section 3.06(b) of the Disclosure
Schedules, to the knowledge of Seller (i) all such Intellectual Property is
valid, subsisting and in full force and effect and (ii) all maintenance fees
have been paid and all filings required to maintain Seller's ownership thereof
have been made. For all such registered Intellectual Property, Section 3.06(b)
of the Disclosure Schedules, Seller shall endeavor to list (A) the jurisdiction
where the application or registration is located, (B) the application or
registration number, and (C) the application or registration date.

 

(d) To the knowledge of Seller, Seller's prior and current use of the Purchased
IP has not and does not infringe, violate, dilute or misappropriate the
Intellectual Property of any person or entity and there are no claims pending or
threatened by any person or entity with respect to the ownership, validity,
enforceability, effectiveness or use of the Purchased IP. To the knowledge of
Seller, no person or entity is infringing, misappropriating, diluting or
otherwise violating any of the Purchased IP, and neither Seller nor any
affiliate of Seller has made or asserted any claim, demand or notice against any
person or entity alleging any such infringement, misappropriation, dilution or
other violation.

 

Section 3.06 Assigned Contracts. To the best knowledge of Seller, Seller will
receive no valid and subsisting contracts as part of the Purchased Assets, as
further described in Section 3.06 of the Disclosure Schedules. If any
contract(s) and/or contract right(s) are, in fact, included in the Collateral
acquired by Seller pursuant to the NYUCC 9-620 foreclosure it intends to
conduct, then such contracts and contract rights shall NOT be included in the
Purchased Assets and shall not be assigned to and assumed by Buyer (the
"Assigned Contracts") unless the Buyer expressly requests the same in a written
request within 15 days after the Closing and Seller consents thereto, whereupon
any such contract(s) and contract rights(s) shall be assigned to and assumed by
Buyer. Buyer recognizes and acknowledges that [***] was substantially inactive
in performing and managing its Business for more than the past one year and that
certain events may have occurred or failed to occur which may negatively have
affected or may affect the Assigned Contracts and/or rights of Seller (as
successor to [***] therein; however, Buyer understands and will accept any such
Assigned Contracts that it requests on an "as-is" basis, in their respective
then existing condition(s) as of the Closing Date. In light of the fact that the
Purchased Assets conveyed hereunder were formerly a part of the Collateral and
that Seller has acquired such Collateral as forms a part of the Purchased Assets
pursuant to Seller's rights to accept the same as a secured party under the
NYUCC, including without limitation NYUCC 9-620, no discrepancy in the validity
or enforceability of the Assigned Contracts from the state of facts represented
by Seller herein or hereafter shall constitute or comprise, in whole or in part,
a breach of any Seller 's warranty, representation or covenant hereunder, nor
shall non-delivery to Buyer of any assignment of such an Assigned Contract be
deemed a failure of Seller to make delivery of any Seller's Deliverable(s)
required hereunder. To the knowledge of Seller, Section 3.06 of the Disclosure
Schedules sets forth Seller's information about the possible type and kind of
contract(s) and/or contract right(s), if any, that Seller may acquire pursuant
to the said foreclosure .

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.





11

 

 

Section 3.07 Permits. Section 3.07 of the Disclosure Schedules lists all
permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained from governmental
authorities included in the Purchased Assets (the "Transferred Permits"). To the
knowledge of Seller, except as disclosed in Section 3.07 of the Disclosure
Schedules: (i) the Transferred Permits are valid and in full force and effect;
(ii) all fees and charges with respect to such Transferred Permits as of the
date hereof have been paid in full; (iii) no event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any Transferred Permit.

 

Section 3.08 Non-foreign Status. Seller is not a "foreign person" as that term
is used in Treasury Regulations Section 1.1445-2.

 

Section 3.09 Compliance With Laws. To the knowledge of Seller, Seller has
complied, and is now complying, with all applicable federal, state and local
laws and regulations applicable to ownership and use of the Purchased Assets.

 

Section 3.10 Legal Proceedings. To the knowledge of Seller, there is no claim,
action, suit, proceeding or governmental investigation ("Action") of any nature
pending or, to Seller's knowledge, threatened against or by Seller (a) relating
to or affecting the Purchased Assets; or (b) that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred nor circumstances exist, to the knowledge of
Seller, that may give rise to, or serve as a basis for, any such Action.

 

Section 3.11 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

Section 3.12 Full Disclosure. To the knowledge of Seller, no representation or
warranty by Seller in this Agreement and no statement contained in the
Disclosure Schedules to this Agreement or any certificate or other document
furnished or to be furnished to Buyer pursuant to this Agreement contains any
untrue statement of a material fact, or, to the knowledge of Seller, omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading.

 

 

 



12

 

 

Section 3.13 No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III (including the
related portions of the Disclosure Schedules), neither Seller nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Seller, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Business and the Purchased Assets furnished or made available to
Buyer and its Representatives (including any information, documents or material,
management presentations or in any other form in expectation of the transactions
contemplated hereby) or as to the future revenue, profitability or success of
the Business, use or condition of the Purchased Assets, or any representation or
warranty arising from statute or otherwise in law.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof For purposes of this
Article IV, "Buyer's knowledge," "knowledge of Buyer," "best knowledge of Buyer"
and any similar phrases shall mean the actual of any director or officer of
Buyer, after due inquiry.

 

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized. validly existing and in good standing under the laws
of the state of Nevada. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

 

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, law,

ordinance, rule or regulation applicable to Buyer. No consent, approval, waiver
or authorization is required to be obtained by Buyer from any person or entity
(including any governmental authority) in connection with the execution,
delivery and performance by Buyer of this Agreement and the consummation of the
transactions contemplated hereby.

 

 

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.





13

 

 

Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer's knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Section 4.05 Sufficiency of Funds. Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.

 

Section 4.06 Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the Business and the Purchased Assets,
(including its own review, and/or review by advisers and consultants reporting
to it, of the Collateral during times preceding the Seller's acquisition of the
same as a secured creditor pursuant to the NYUCC, and including when such
Collateral was in the hands of [***] and acknowledges that it has been provided
adequate access to the personnel, properties, assets, premises, books and
records, and other documents and data of Seller for such purpose. Buyer
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon its own investigation and the express representations and
warranties of Seller set forth in Article Ill of this Agreement (including
related portions of the Disclosure Schedules); and (b) neither Seller nor any
other Person has made any representation or warranty as to Seller, the Business,
the Purchased Assets or this Agreement, except as expressly set forth in Article
m of this Agreement (including the related portions of the Disclosure
Schedules).

 

ARTICLE V

COVENANTS

 

Section 5.01 Public Announcements. Unless otherwise required by applicable law,
neither party shall make any public announcements regarding this Agreement or
the transactions contemplated hereby without the prior written consent of the
other party (which consent shall not be unreasonably withheld or delayed).

 

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.





14

 

 

Section 5.02 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

 

Section 5.03 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by Buyer when due. Buyer shall, at
its own expense, timely file any tax return or other document with respect to
such taxes or fees (and Seller shall cooperate with respect thereto as
necessary).

 

Section 5.04 Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

 

ARTICLE VI

CONDITIONS TO CLOSING

 

Section 6.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, the condition that no
Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

 

"Transaction Documents" means this Agreement, and the other agreements,
instruments and documents required to be delivered at the Closing, including
without limitation, Buyer's Deliverables and Seller's Deliverables.

 

Section 6.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) The representations and warranties of Seller contained in Article IV shall
be true and correct in all material respects as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, which shall be
true and correct in all respects as of that specified date), except where the
failure of such representations and warranties to be true and correct would not
have a Material Adverse Effect (defined below).

 

 



15

 

 

 

(b) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents required to be performed or complied with by it
prior to or on the Closing Date.

 

(c) Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents and such other documents and deliveries set forth in
Section 2.02(b).

 

(d) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 6.02(a) and Section 6.02(b) have been satisfied (the "Seller Closing
Certificate").

 

(e) Buyer shall have received a certificate of the managing member or a manager
of Seller certifying that in accordance with its Operating Agreement Seller has
duly authorized the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

(f) Buyer shall have received a certificate pursuant to Treasury Regulations
Section 1.1445-2(b) (the "FIRPTA Certificate") that Seller is not a foreign
person within the meaning of Section 1445 of the Code duly executed by Seller.

 

Section 6.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller's waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) The representations and warranties of Buyer contained in Article IV shall be
true and correct in all material respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not have a
material adverse effect on Buyer's ability to consummate the transactions
contemplated hereby.

 

(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date.

 

 

 



16

 

 

(c) Buyer shall have delivered to Seller the Purchase Price, duly executed
counterparts to the Transaction Documents and such other documents and
deliveries set forth in Section 3.02(b).

 

(d) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 6.03(a) and Section 6.03(b) have been satisfied (the "Buyer Closing
Certificate").

 

(e) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

(f) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers and agents of Buyer authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby, except to the extent
otherwise expressly stated herein shall be paid by the party incurring such
costs and expenses.

 

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other

address for a party as shall be specified in a notice given in accordance with
this Section 7.02):

 

 

 

 



17

 

 

 

 

 

If to Seller: JIFM HOLDINGS, LLC   315 Oser Avenue, Suite 2   Hauppauge, NY
117788       Facsimile:   E-mail:         with a copy to: Law Offices of M.
Scott Vayer   45 Rockefeller Plaza Ste 2000   New York, NY 10111-3193  
Attention: M. Scott Vayer       Facsimile: 212-332-3372   E-mail:
svayer@vayerlaw.com     If to Buyer: SELECT-TV USA HOLDINGS, INC.   2360
Corporate Circle Ste 400   Henderson, NV 89074-7739       Fascimile:   E-mail:  
Attention: Brooks Pickering     with a copy to: Sanders ortoli Vaughn-Flam
Rosenstadt LLP   501 Madison Avenue - 14th Floor   New York, NY 10022  
Facsimile: 212-829-8937   E-mail: wsr@sovrlaw.com   Attention: William S.
Rosenstadt

 

 

 

 



18

 

 

Headings and Definitions. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement. Unless otherwise
defined herein, capitalized terms shall have the respective meanings, as
required by context, which are set forth, in order of priority, in the RPP Note,
the Security Agreement and the other Transact ion Documents. The following
defined terms shall have the meanings here set forth: "Material Adverse Effect"
means any event, occurrence, fact, condition or change that is materially
adverse to (a) the Purchased Assets, taken as a whole, or (b) the ability of
Seller to consummate the transactions contemplated hereby; provided, however,
that "Material Adverse Effect" shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Business operates; (iii) any changes in
financial, banking or securities markets in general, including any disruption
thereof and any decline in the price of any security or any market index or any
change in prevailing interest rates; (iv) acts of war (whether or not declared),
armed hostilities or terrorism, or the escalation or worsening thereof; (v) any
action required or permitted by this Agreement or any action taken (or omitted
to be taken) with the written consent of or at the written request of Buyer;
(vi) any matter of which Buyer is aware on the date hereof; (vii) any changes in
applicable Laws or accounting rules (including GAAP) or the enforcement,
implementation or interpretation thereof; (viii) the announcement, pendency or
completion of the transactions contemplated by this Agreement, including losses
or threatened losses of employees, customers, suppliers, distributors or others
having relationships with the Seller and/or the Business; or (ix) any natural or
man-made disaster or acts of God.

 

Section 7.03 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 7.04 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 7.05 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 7.06 No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

 

 



19

 

 

 

Section 7.07 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 7.08 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict oflaw provision or rule (whether of the State of New
York or any other jurisdiction).

 

Section 7.10 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of New York in each case located in the city of New
York and county of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

 

Section 7.11 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 7.12 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

 

 

 



20

 

 

Section 7.13 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 



21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

JIFM HOLDINGS, LLC

 

By: /s/ signature

Name: [***]

Title: Managing Member

 

 

SELECT-TV USA HOLDINGS, INC.

 

By: /s/ Philippe Germain

Name: Philippe Germain

Title: CEO

 

By:

Name:

Title:

 

 

 

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.





22

 

